Eyeand, Judge,
delivered the opinion of the court.
James Fortune caused an execution to be issued on a judgment of the Court of Common Pleas for St. Louis county, against John Dillon, and had the city of St. Louis summoned as garnishee. At the September term of said court in 1854, said Fortune caused a statement of the grounds on which he had ordered the city to be summoned as garnishee to be filed, and filed also interrogatories for the city to answer. The city demurred to the allegation and interrogatories ; the court sustained the demurrer, and Fortune brings the case here by appeal. The question in this case falls within the principles of the decision heretofore made by this court in the case of Hawthorn v. City of St. Louis. (11 Mo. 60.) The counsel for the appellant attacks that decision, and urges this court to overrule it. He fails however to bring to the support of his argument any authority. We adhere to the principles laid down in that decision; and as this case is embraced by it, we will affirm the judgment. (2 Mass. 37; 12 Conn. 404; 6 Verm. 121; 7 Monroe, 439; 11 Conn. 124.) The other judges concurring, the judgment is affirmed.